I concur in the majority opinion but would like to add the following:
[12] The authorities seem to agree that the two provisions in an ordinary life insurance policy, with double indemnity in case of accidental death, are separable and the beneficiary can accept the amount due upon death and not be foreclosed from recovering the added amount due upon proof of accidental death. I think the same rule should apply in this case for I feel this is a policy of insurance on life with two clauses for payments of different benefits based on the cause of death of the insured.
The rule stated in 44 C.J.S., Insurance, section 3, is:
"While it has been held that an accident policy payable in the event of death by accident is clearly distinguishable from a life policy, it has also been considered that accident insurance is akin to life insurance. Essentially the same principles underlie, and the same rules govern both kinds of insurance, and, indeed, where an accident policy, in addition to the usual provision for indemnity against loss by reason of bodily injury by accidental causes, stipulates for the payment of a certain sum to a person named in case of the death of insured by accident, it is, in that aspect, a `life insurance policy' or `policy of insurance on life' as those terms are used in statutes relating to such policies."
In 29 Am. Jur., Insurance, section 1154, it is stated:
"It is * * * clear * * * that an accident policy, in respect of the amount to be paid on death, is essentially a policy of life insurance."
In Logan v. Fidelity  Cas. Co., 146 Mo. 114, 123, 47 S.W. 948, 950, the opinion states: *Page 228 
"When a policy covers loss of life from external, violent and accidental means alone, why is it not insurance on life? Such a provision incorporated in a general life insurance policy admittedly would be insurance on life then why less insurance on life because not coupled with provisions covering loss of life from usual or natural causes as well?"
It is significant that the above case was cited with approval in Tuttle v. Iowa State Trav. Men's Assn., 132 Iowa 652, 104 N.W. 1131, 7 L.R.A., N.S., 223, a case involving the policy of the same defendant as the instant case.
In Geisler v. Mutual Benefit Health  Acc. Assn., 159 Kan. 452, 454, 155 P.2d 435, 437, the opinion states:
"Preliminary to any discussion it may be noted that the policy of insurance here involved is what is termed an accident and health policy, but which provides benefits for accidental death. Only the latter benefits are here involved and the case is to be determined by rules applicable to life insurance cases."
This court has announced the same rule in a case involving an accident policy with death benefits. We said in Wahl v. Inter-State Business Men's Acc. Assn., 201 Iowa 1355, 1360, 207 N.W. 395, 397, 50 A.L.R. 1374:
"An accident policy, in respect to the amount to be paid upon death, is essentially a policy of life insurance. Logan v. Fidelity  Cas. Co., 146 Mo. 114 (47 S.W. 948); Johnson v. Fidelity  Cas. Co., 184 Mich. 406 (151 N.W. 593); Zimmer v. Central Acc. Ins. Co., 207 Pa. St. 472 (56 A. 1003); Gatzweiler v. Milwaukee Elec. R.  L. Co., 136 Wis. 34 (116 N.W. 633, 18 L.R.A. [N.S.] 211)."
The index of the decisions of this court shows about thirty cases involving accident policies issued by the defendant company. A reading of the opinions would indicate the policy involved is the same or similar to the one here sued on. I will not review the cases but from my examination of these opinions it seems clear that in all cases where death benefits were involved we applied the general law of life insurance. In particular, see Tuttle v. Iowa State Trav. Men's Assn., supra, and Mochel *Page 229 
v. Iowa State Trav. Men's Assn., 203 Iowa 623, 213 N.W. 259, 51 A.L.R. 1327.
As a life insurance policy it is similar to the double indemnity cases cited in the majority opinion. This policy just reverses the clauses, in that, provision is made for the large amount first, and for the small amount if something else caused or partly caused the death. Suppose the policy read that the association would pay $500 for accidental death where heart disease was a contributing factor and ten times that amount for accidental death where heart disease was not a contributing factor. Surely the payment of $500 upon proof of an accidental death, which amount the company would owe in any event, would not bar a claim for the balance if it could be shown heart disease was not a contributing factor. To hold otherwise would not be treating such a policy as "essentially a policy of life insurance" as we held in the Wahl case, supra. The order of the separable clauses is immaterial.
In the case of American L. Ins. Co. v. Williams, 234 Ala. 469,175 So. 554, 112 A.L.R. 1215, the order of payment was as here, in that the policy provided for a stated amount but further provided the liability was limited to the premium paid if the insured died of pulmonary disease within nine months from the date of the policy. The insured died within the nine-month period. It was held the payment of the premium to, and the signing of a receipt in full for all claims, etc. by, the beneficiary did not amount to accord and satisfaction and suit could be maintained for the face of the policy on the ground that insured did not die of a pulmonary disease.
I think this court should continue to hold accident policies, in respect to the amount to be paid upon death, as policies of insurance on life and apply the general law of life insurance, which would mean the amount payable in any event upon proof of accidental death, would not afford a basis for accord and satisfaction, if rights to higher benefit payments under other clauses can be established.
I am authorized to state that OLIVER, C.J., and BLISS, GARFIELD, and HAYS, JJ., join in this special concurrence. *Page 230